Citation Nr: 1544723	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  08-31 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for Crohn's disease, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service from October 1986 to May 1992.

This appeal comes to the Board of Veterans' Appeals  (Board) from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to TDIU has also been raised as part and parcel of the Veteran's appeal of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Specifically, and as noted by the Board in an October 2014 decision, the Veteran's representative argued that that the Veteran's Crohn's disease had made it impossible for him to hold gainful employment.  (See Veteran's representative's September 2014 written argument to VA.)  The Board has appellate jurisdiction of this issue by virtue of the Veteran's appeal of the increased evaluation of his service-connected Crohn's disease.  Id. at 453.

The Veteran was scheduled for a Travel Board hearing in February 2014.  The Veteran did not attend the hearing nor did he provide good cause for his absence.  Thus, his hearing requested is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 

In an October 2014 decision, the Board, in part, denied an increased rating in excess of 30 percent for Crohn's Disease.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, the Court vacated the October 2014 decision with respect to the above-cited claim and remanded the matter to the Board for further proceedings consistent with a Joint Motion for Partial Remand (JMR) of the parties.  The Court left undisturbed other aspects of the Board's October 2014 decision, notably the claim of entitlement to TDIU, which the Board remanded in October 2014. 

The issue of additional compensation for the Veteran's dependent minor children, E. S. and B. W., has been raised by the record in VA Form 21-686c, Declaration of Status of Dependents, dated and signed by the Veteran in May 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  For the appeal period, the Veteran's service-connected Crohn's disease is manifested by severe anemia, a cytomegalovirus (CMV) infection that resulted in a 16-day hospitalization and excessive (12-15) daily bouts of diarrhea that have significantly impacted his life. 

2.  The Veteran's sole service-connected disability, Crohn's disease, meets the minimum standard for consideration for entitlement to TDIU as a result of an award of a 60 percent rating herein; however, he remains employed as a nurse.


CONCLUSIONS OF LAW

1.  For the appeal period, the criteria for a disability rating of 60 percent for Crohn's disease, but no higher, have been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.113, 4.114, Diagnostic Code 7323 (2015).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.
VA has specified duties to notify and assist a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

Concerning the Veteran's claim for an increased rating for Crohn's disease the Veteran was notified via a December 2005 pre-adjudication letter of the criteria for establishing a higher rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if a higher rating is awarded in a July 2009 letter.  Regarding his claim of entitlement to TDIU, by a November 2014 letter, VA informed him of criteria for establishing a TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, respectively.  He was also requested to submit a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  This form collects information about the Veteran's employment history and education necessary to determine a claim for TDIU. See also VBA Fast Letter 13-13 (2013).  The Veteran did not submit and return the completed form to VA.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
Although the Veteran was not provided complete notice with respect to his claims until after adjudication of the increased rating claim in July 2006, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 39 (1993).  The Board notes that following the provision of the required notice, the RO readjudicated the increased rating and TDIU claims in supplemental statements of the case (SSOCs) issued in November 2009 and January 2015 (TDIU only), based upon all evidence of record before the case was returned to the Board.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  The record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the electronic claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and the Veteran's lay statements. 

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran underwent VA examinations to evaluate the current (then) severity his Crohn's Disease in April 2006 and July 2009.   The Board finds that the examinations are adequate in order to evaluate this disability as they include interviews with the Veteran, a review of the record, full examinations, and the examiners addressed the relevant rating criteria.  Thus, the Board finds that the examinations are adequate to base a decision on the Veteran's increased evaluation claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board notes that VA has not examined the Veteran to determine the nature and severity of his Crohn's Disease since July 2009.  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course. In this case, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's Crohn's Disease since he was last examined in July 2009.  As a result, although the Board notes the passage of time since the Veteran's July 2009 examination, the Board finds that additional development by way of another examination would be redundant and unnecessary.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). 

Overall, the Board finds that the duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his increased rating and TDIU claims. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 43 (1994).  In addition, there has been substantial compliance with the Board's October 2014 remand directives with respect to the claim of entitlement to TDIU.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims decided herein.  Essentially, all available evidence necessary to substantiate the claims and reach accurate determinations has been obtained.

II. Legal Analysis

A.  Increased Rating Claim

The Veteran seeks a disability rating in excess of 30 percent for his Crohn's disease.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in October 2005.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505. 

The Veteran's Crohn's disease is rated under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7323 (2015).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  Diagnostic Code 7323 outlines the rating criteria for ulcerative colitis.  Under the code, a 30 percent rating is warranted for moderately severe impairment, with frequent exacerbations.  A 60 percent disability rating is warranted for severe impairment, with numerous attacks yearly and with malnutrition, with health only fair during remissions.  A 100 percent rating is warranted for pronounced impairment, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  Id.

The Board finds that with resolution of reasonable doubt in the Veteran's favor, an increased rating of 60 percent for the service-connected Crohn's disease is warranted.  In reaching this conclusion, the Board notes that the Veteran was not found to have been malnourished, a requirement for a 60 percent rating, when examined by VA in April 2006 and July 2009.  (See April 2006 and July 2009 VA examination reports).  However, throughout the duration of the appeal, the Veteran's Crohn's disease has resulted in excessive bouts of daily diarrhea (up to 15 episodes a day) that have significantly impacted his quality of life, have required him to undergo two partial colectomies (October 1991 and October 2003), and were complicated by medication side effects that caused a high fever, anemia, weight loss, a low white blood count and elevated liver function tests for he which he was ultimately diagnosed with a cytomegalovirus infection that required a 16-day hospitalization in March 2005.  (See March 2005 treatment report, prepared by South Georgia Medical Center and April 2006 VA examination report).  Thus, the evidence indicates that the Veteran's overall disability picture caused by his Crohn's disease, based on the symptoms manifested and the frequency and severity thereof, more nearly approximates severe, with frequent exacerbations.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).

The Board also finds that the preponderance of the evidence of record is against a 100 percent rating for the service-connected Crohn's disease at any time during the appeal period.  Symptoms at the April 2006 and July 2009 VA examinations included excessive daily diarrhea with 12-15 and 8-9 bowel movements, respectively.  However, both VA examiners noted that the Veteran did not have weight loss attributable to his condition and did not have malnutrition or serious complications such as health fair only in remission, general debility or serious complication such as liver abscess.  In fact, the July 2009 VA examiner noted that the Veteran had gained weight after he had quit smoking and he currently weighed 235 pounds.  It was also noted the Veteran denied nausea, vomiting and constipation.  Therefore, the Veteran's Crohn's disease does not meet the criteria for the 100 percent rating.  See Hart, supra; 38 C.F.R. § 4.114, Diagnostic Code 7323 (2013).

Given that the Veteran's complaints include diarrhea, the Board has considered whether it is more appropriate to rate his Crohn's Disease symptoms under Diagnostic Code 7319 (irritable colon syndrome).  However, and as noted above, the Veteran's disability picture, based on the diagnosis and manifestations, is most appropriately rated under Diagnostic Code 7323.  The maximum rating provided under Diagnostic Code 7319 is 30 percent.  The evidence of record does not contain any evidence of impairment of sphincter control, stricture of the rectum and anus, nor a prolapse of the rectum and fistula or ano, fistula in as required by the diagnostic criteria set forth in Diagnostic Codes 7332 to 7335.  Furthermore, the evidence does not show that the Veteran has an esophageal stricture, such that a rating pursuant to Diagnostic Codes 7203 to 7205 would be warranted.  With respect to the other diagnosed disorders, ratings under Diagnostic Codes 7301 to 7329 will not be combined with each other.  Pursuant to the applicable criteria, a single rating will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2015).  In this case, elevation to the next higher rating is not warranted as the overall disability picture more nearly approximates a 60 percent disabling rating for the service-connected Crohn's disease for the appeal period.  Hart, supra. 

The Board has considered the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing diarrhea, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  His statements have been considered in assigning a 60 percent disability rating.  However, the evidence of record, including his statements, does not show that a higher rating is warranted in excess of the 60 percent disability rating assigned herein to the service-connected Crohn's disease.  The benefit of the doubt rule has been applied where applicable. 

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

The Board finds that referral for extraschedular consideration is not warranted. The Veteran's service-connected Crohn's disease is contemplated and reasonably described by the rating criteria under Diagnostic Code 7323.  See 38 C.F.R. § 4.114  (2015).  In this regard, the Veteran's Crohn's disease is currently manifested by severe symptoms with numerous attacks a year.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 7323 and contemplates the Veteran's industrial impairment as reflected by the Board's assignment of a 60 percent disability rating to the service-connected Crohn's disease in the preceding analysis. 

In sum, the Board finds that a comparison of the Veteran's Crohn's disease with the schedular criteria does not show that Crohn's disease presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability. As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, because the Veteran is only service-connected for Crohn's disease, nothing in Johnson changes the above reasoning.

b) TDIU Claim

As noted in the Introduction, the Board determined that the issue of entitlement to TDIU had been raised by the Veteran's representative in a September 2014 argument, wherein he maintained that that the Veteran's Crohn's disease had made it impossible for him to hold gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.   

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2015).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2015).

Review of the Veteran's statements of record show he has contended that he has lost jobs due to his service-connected Crohn's disease.  At the time of the Veteran's March 2005 hospitalization he indicated that he was employed, although he missed work due to being in the hospital.  A Chapter 31 Vocational Rehabilitation status reports reflects that the Veteran began a VA vocational rehabilitation program in February 2010 and rehabilitation program in May 2010.  He was found to have been ready for employment in June 2013 and was suitably employed and/or rehabilitated in September 2013.  (See Chapter 31 status report, uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record on January 9, 2015 labeled as "SHARE Print Screens."  An October 2014 VA treatment report reflects that the Veteran was employed as a nurse in a prison.  (See VA treatment reports, dated from February 2011 to November 2014 at page (pg.) 13, labeled as "CAPRI" and uploaded to the Veteran's Virtual VA electronic record on January 9, 2015)). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

The Board has awarded a 60 percent disability rating to the Veteran's Crohn's disease, his sole service-connected disability.  Therefore, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).  Notwithstanding the foregoing, there is no evidence to indicate the Veteran is unemployed, as the aforementioned treatment records show him as employed as a nurse in a prison as of October 2014.  In a November 2014 letter, VA requested that he submit a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  This form collects information about the Veteran's employment history and education necessary to determine a claim for TDIU.  See also VBA Fast Letter 13-13 (2013).  The Veteran did not submit and return the completed form to VA.  The Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Without the requested information and with evidence that the Veteran is employed, the claim of entitlement to TDIU is denied.


ORDER

An increased rating of 60 percent, but no higher, for Crohn's Disease is granted is granted during the entire appeal period, subject to the provisions governing the award of monetary benefits.

Entitlement to TDIU is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


